&Win of tfy Bttornep Qikneral
                                  $Wate of Qexae
DAN MORALES
 ATTORNEY
      GENERAL                             January 281993



     Honorable Eddie Cavazos                     Opiion No. DM-199
     ChGlWl
     committee on Insurance                      Re: Whether the additional money generated
     Texas House of Representatives              from the increase in the motor vehicle
     P. 0. Box 2910                              registration fee authorized by section 4.202(a),
     Austin, Texas 78768-2910                    article 6702.1, V.T.C. S., as amended by House
                                                 Bill 2 of the 72d Legislature, must be
                                                 distributed to the Cameron Countv Tax
                                                 Assessor-Collector or to the Cameron County
                                                 general tbnd (RQ-2 14)

     Dear Representative Cavaaos:

             You request this office’s opinion concerning the disposition of fees collected
     pursuant to section 4.202(a) of the County Road and Bridge Act, V.T.C.S. article 6702-l.
     Section 4.202(a) was amended by House Bill 2, the omnibus insurance reform bill passed
     by the 72d Legislature. Acts 1991, 72d Leg., ch. 242, 8 10.07, at 1033. Among its
     myriad provisions, House Bill 2 added article 6675a-2a, V.T.C.S., which requires the
     owner of a motor vehicle to submit valid evidence of financial responsibility to a county
     tax assessor-collector at the time the owner seeks to register the vehicle. Jfthe owner fails
     to present satisfactory evidence of Snancial responsibility, the tax assessor-collector may
     not register the motor vehicle. V.T.C.S. art. 6675a-2a(b). As amended by House Bill 2,
     section 4.202(a) of the County Road and Bridge Act provides the following:
                    As compensation for services under the laws relating to the
               registration of vehicles, each county tax assessor-collector shall
               receive a uniform fee of $1.90 for each of the receipts issued each
               year pursuant to those laws. The compensation shall be deducted
               weekly by each county tax assessor-collector from the gross
               collection made pursuant to this Act and other laws relating to
               registration of vehicles.

     Prior to its amendment, section 4.202(a) authorized collection of a fee of $1.50.

           You state that the Cameron County Commissioners Court has advised the
     Cameron County Tax Assessor-Collector that the additional forty cents authorized by
     House Bill 2 should be credited to the county’s general find, rather than the tax assessor-



                                            p.   1052
Honorable Eddie Cavazos - Page 2           (DM-19 9 )




collectoh office. As a result, you state that the tax assessor-collector does not have
suflicient funds to hire the additional staff needed to enforce the linancial responsibiity
provisions of House Bill 2.

        Your inquiry raises two questions. Fi, you wish to know whether the additional
forty-cent fee authorized by House Bii 2 must be deposited in the general iimd of the
county. Second, we understand you to ask whether the additional amounts must be used
to de6ay the expenses of the county tax assessor-collector in discharging the duties
imposed by V.T.C.S. article 6675a-2a We conclude that the entire fee, including the
additional forty-cent amount, must be deposited in the general timd of the county. We
also conclude that the fee collected pursuant to V.T.C.S. article 6702-1, section 4.202
must be appropriated by the commissioners court to de6ay the county tax assessor-
collector’s expenses in administering V.T.C.S. article 6675a-2a.

        Although section 4.202(a) states that the $1.50 fee is intended to serve “[a]s
compensation for [the county tax assessor-collector’s] services under the laws relating to
the registration of vehicles,” the fees so collected are neither compensation for the officer
per se nor subject to his personal control. Article XVI, section 61 of the Texas
Constitution requires tdl county officers in counties having a population of 20,000 or
more, according to the most recent federal census, to be compensated on a salary basis
rather than a fee basis.’ W~tbexceptions not relevant here, a county officer paid on a
salary basis receives the salary in lieu of fees, commissions and other compensation the
officer would otherwise be entitled to keep. Local Gov’t Code 6 154.002. A county is
prohibited from paying a salaried officer a fee for the performance of any service by the
officer. Id. 8 154.004(b).

         Article XVI, section 61 of the Texas Constitution also provides in part that all fees
earned by district, county and precinct officers “shsll be paid into the county treasury
where earned for the account of the proper tbnd.” Section 4.202 of the County Road and
Bridge Act does not designate a special fund for the deposit of fees collected thereunder.
Rather, county officers paid on a salary basis are required to deposit all fees allowed by
law for the officds services with the county treasurer. Id. 5s 113.021(a), 154.003; see
Sta!e v. G@ 167 S.W.2d 296 (Tex. Civ. App.-Galveston 1942), writ refdper curiam,
170 S.W.2d 470 (Tex. 1943); Attorney General Opinion M-624 (1970) (deposit of $1.00
“service charge” collected by county tax assessor-collector to cover cost of motor vehicle
registration by mail). The county treasurer, in turn, must deposit the money to the credit
of the o5ce?s salary find, which must be kept separate from other county funds.2 Local

        lAccording to the most -1      federal cemus, Cameroncounty has a population of 260,120.
U.S. Dw'? OF ChtM!iRCE,BUREAU    OF THS CENSUS,I990 &KSLJSOF POPUUTION;                .%f?.URY OF
POPLLWIONAWD HOUSING Clu~acravsrrcs~ ‘l&a 199O-cPH-145 (Aug. 1991).


         %I a countywith s populationof morethan 190,000, an offkeh salaty fund may be used to pey
(1) the &cet’s salary, (2) the saleties of the otlicer’s deputies, es&ants, clerks, stenographers,and
inwstigstors; and (3) “authorizedand approvedexpensesof the oflice of the offker.” Local Gov’tCode


                                           p.   1053
Honorable Eddie Cavazos - Page 3           (DM-199)




Gov’t Code $4 113.021(b), 154.042(b)(2). However, a commissioners court may, at its
iht regular meeting of a fiscal year, abolish officers’ salary fbnds and order that moneys
othervke required to be deposited in an officer’s salary fund be deposited in the general
iimd ofthe county. Id. $154.007(a).

        We are advised by the County Treasurer of Cameron County that the county
commissioners court has consolidated officers’ salary !imds with the county general fund
pursuant to section 154.007 of the Local Government Code. Accordingly, the entire. fee.
collected pursuant to section 4.202 of the County Road and Bridge Act, includmg the
additional forty-cent smount authorized by House Bill 2, must be deposited in the general
fund of the county.3

        We next consider whether the additional forty-cent collection must be used to
defray the expenses of the county tax assessor-collector in discharging the duties imposed
by article 6675a-2a. Article VIII, section 7-a of the Texas Constitution provides the
following in pertinent part:

                Subject to legislative appropriation, allocation, and direction, all
           net revenues. . derived         from motor        vehicle   registration
           fees. . shall be used for the sole purpose of acquiring rights-of-way,
           constructing, maintaining, and policing such public roadways, and for
           the administration of such laws as may be prescribed by the
           Legislature pertaining to the supervision of trafEc and safety on such
           roads. .

        Article 6675a-2a, V.T.C.S., which relates to the registration of motor vehicles, is
undoubtedly a law “prescribed by the Legislature pertaining to the supervision of traflic
and safety on [public] roads” within the meaning of article VIII, section 7-a of the Texas
Constitution. The legislature has further prescribed in section 4.202(a) of the County

(footnotemntinoed)
p 154.042(a). Thos, the fees collected by the county tax assessor-wllectoronder section 4.202 of the
CouotyRoadand BridgeAct M not compensationfor the tax asessoruwctor per SC.

          sComprisingpart of the oxmty’sgeneml fund, rhe fees colle&d pursoantto section 4.202 may
only be spent in strictcompliancewith the annual budgetadoptedby the commissionerscourt or&r the
applicableprovisions ofchapter 111 ofthe Local GovernmentCode. See Local Go+t Code 05 111.034,
111.039, 111.040, 111.041 (budget provisionsapplicsble to counties with a population of more than
225,000). The f&a eollcctcd by tbe tax asaesor~lleotor tbcreforeare not under his direct, personal
amtml. TIE ccahasioncra anut baa axkkrable discmtion to appropriatecounty timds as it deems
proper. &C Rkcucuk Y. Shw, 628 F.2d 291(5th Cu. 1980), cert. denied, 450 U.S. 931(1981); Borne?v.
E&r ColrnlyCommh Court,676 S.W.M 662 (Ten App.-El Paso 1984, tit refd n.r.e.). However,the
cmut maybe requid by the amstitution,by statute,or by contrsctto budgetfends to particularactivities,
including tbe operationof anothercounty office. See, e.g., Van@ v. Comm’rs Cow? of Uvalde Cow@,
714 S.W.Zd417,422 flex. App.-San Antonio 1986, wit refd n.r.e.);Comm’rsCourt of Harris County
v. Fullerton, 5% S.W.Zd572 flex. App.-Houston [lst Dist.] 1980,tit refd n.r.e.).



                                          p.   1054
Honorable Eddie Cavazos - Page 4           (DM-199 )




Road and Bridge Act that the fee collected pursuant to the provision constitute
“compensation for services [of the county tax sssessor-collector] under the laws relating
to the registration of vehicles.” The fees collected under this section by the tax assessor-
collector and deposited in the countyls general lknd are therefore dedicated, both by
constitution and statute, to the administration of the laws governing motor vehicle
registration, including article 6675a-2a.

         Section 154.007 of the Local Government Code, the provision that allows a
commissioners court to consolidate 05cers’ salary 5nds with the general timd states that
in a county where the commissioners court has consolidated these timds any reference to a
salary fimd means the general l’hnd. Section 154.042 of the Local Government Code
provides that in a county with a population of more than 190,000, an 05cet’s salary tknd
may be used to pay (1) the 05cer’s salary; (2) the salaries of the 05cer’s deputies,
assistants, clerks, stenographers, and investigators; and (3) “authorized and approved
expemes of the office of the officer.” Local Goti Code 8 154.042(a). It is therefore clear
that fees formerly deposited in 05~~s’ s&try 8mds sre available to timd the 05ce of the
county officer who collected the funds even s&r their deposit in the county general Smd.
Because motor vehicle registration fees collected by the county tax assessor-collector are
dedicated by statute to that officer’s “compensation,” the commissioners court is not
authorized to divert these timds to other uses. C! Attorney General Opinion JM-321
(1985) (interest on constitutionally dedicated motor vehicle registration fees may not be
diverted to state general revenue fund). Accordingly, we believe the commissioners court
is required to appropriate fees collected under section 4.202 of the County Road and
Bridge Act sole& to the purposes specifkd in section 154.042 of the Local Government
Code. However, the commissioners court may budget only as much timds as it determines
are reasonably necessary to “compensate” the 05ce. of the tax assessor-collector for its
expenses in administering the motor vehicle registration laws.’ The commissioners court’s
decision is subject to review by the courts on an abuse of discretion standard. See
Attorney General Opinion DM-158 (1992); Letter Opinion No. 92-22 (1992) (and
authorities cited therein). Whether a particular decision of the court constitutes an abuse
of discretion is a question of fact that camrot be resolved in the opinion process. Id.




         ‘In Glass, 167 S.W.Zd2%. the court determinedthat the potion of the fee wllected by the
cwntytaxassessor-collcctorundcrthefonncrCntificae~TiUeActaaddedicatcdbythcacttopaymnt
of”apcnses-             toetficientlypcrformthcdutiarctforthbadn’muldkuxdonlyfor~
fi=cxpe-aaasary           incarryingout~legislatun’spuposcin~dutiaonthetlucaJsasor-
cellccbr. We believe a siadlar conclusion is warrantedhere. Tk legislaturehas clearly expressed its
intent that the fee mlkcted purwant to section 4.202, if it stxictlyapplicableas “compensation”to the
aunty tax z3aaewr~llcctor, be dedicatedto the urpensg of the 05ce of the tax as.uasor-cdktor in
enforeingtbe provisionsof the laws relatingto vehicle regishation,includingV.T.C.S article6675aA.



                                          p.   1055
Honorable Eddie Cavazos - Page 5       (DM-199)




                                     SUMMARY

               Fees wllected by the county tax assessor-wllector pursuent to
          V.T.C.S. article 6702-1, section 4.202(a) must be deposited in the
          gened limd of the wunty. The fees so deposited are dedicated to
          the 0512 of the county tax assessor-wllector to wmpensate that
          office for eqxmses relating to the administration of the motor vehicle
          regktmtion laws. The wmmissioners court may not divert such fees
          to other purposes. The wmmissioners court must appropriate as
          much of these funds as it determines are reasonably qecesury to
          compensate the 05ce of county tax usessor-coUector for that
          05&i administration of motor vehicle m&ration laws.




                                                    DAN      MORALES
                                                    Attorney Geoeral of Texas

WILL PRYOR
Fii Assistant Attorney General

MARYKELLER
Deputy Assistant Attorney General

RENEAHICKS
Special Assistant Attorney General

MADELEINE B. JOHNSON
Chair, Opiion Committee

prepared by Steve Arag6n
Assistsnt Attorney General




                                      p.   1056